                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 HOLLY MARIE WALZ,                               )     Case No. 1:18-cv-1375
                                                 )
        Plaintiff,                               )
                                                 )     MAGISTRATE JUDGE
        v.                                       )     THOMAS M. PARKER
                                                 )
 COMMISSIONER OF                                 )
 SOCIAL SECURITY,                                )     MEMORANDUM OF OPINION
                                                 )     AND ORDER
        Defendant.                               )

I.     Introduction

       Plaintiff, Holly Marie Walz, seeks judicial review of the final decision of the

Commissioner of Social Security, denying her application for disability insurance benefits

(“DIB”) under Title II of the Social Security Act. This matter is before me pursuant to 42 U.S.C.

§ 405(g) and the parties consented to my jurisdiction under 28 U.S.C. § 636(c) and Fed. R. Civ.

P. 73. ECF Doc. 12. Because the Administrative Law Judge (“ALJ”) failed to apply proper

legal standards in evaluating treating psychiatrist Dr. Samer Alamir’s September 2017 opinion,

the Commissioner’s final decision denying Walz’s application for DIB must be VACATED and

the matter REMANDED for further proceedings consistent with this memorandum of opinion

and order.
II.        Procedural History

           On January 19, 2016, Walz applied for DIB. (Tr. 153-54). 1 Walz alleged that she

became disabled on October 31, 2013, due to “panic and anxiety disorder, depression, migraines,

extreme panic attacks, agoraphobia, [and] lower back problems.” (Tr. 57-58, 153). The Social

Security Administration denied Walz’s applications initially and upon reconsideration.

(Tr. 57-87). Walz requested an administrative hearing. (Tr. 107-08). ALJ Eric Westley heard

Walz’s case on October 19, 2017, and denied the claim in a November 24, 2017, decision.

(Tr. 8-56). On May 5, 2018, the Appeals Council denied further review, rendering the ALJ’s

decision the final decision of the Commissioner. (Tr. 1-5). On June 18, 2018, Walz filed a

complaint to seek judicial review of the Commissioner’s decision. ECF Doc. 1.

III.       Evidence

           A.       Personal, Educational and Vocational Evidence

           Walz was born on December 19, 1989, and she was 23 years old on the alleged onset

date. (Tr. 153). Walz had a bachelor’s degree in early childhood education. (Tr. 33). She had

prior work experience at a dollar store and clothing store; however, the ALJ determined that she

had no past relevant work. (Tr. 21, 34-35).

           B.       Relevant Medical Evidence

           On January 6, 2013, Walz went to the emergency department for panic attacks, due to

Klonopin withdrawal. (Tr. 277). Walz told David Levine, MD, that she took Klonopin regularly

to control her anxiety symptoms. (Tr. 277). On examination, Dr. Levine noted that Walz’s

mood, affect, and behavior were normal. (Tr. 278). Dr. Levine diagnosed Walz with

benzodiazepine withdrawal, gave her medications, and found that she was stable. (Tr. 278-79).




1
    The administrative transcript is in ECF Doc. 10.

                                                       2
       On March 22, 2013, Walz returned to the emergency department with anxiety,

hallucinations, chills, and nausea after her psychiatrist changed her medications. (Tr. 290). On

examination, Richard Nelson, MD, noted that Walz had hallucinations, confusion, and decreased

concentration; however, her mood, affect, behavior, and thought content were normal.

(Tr. 291-92). Dr. Nelson stated that Walz “markedly improved” after he gave her Ativan.

(Tr. 292).

       On March 4, 2015, Walz established care with Psychiatrist Samer Alamir, MD.

(Tr. 235-38, 365-68). Dr. Alamir noted that Walz was on Effexor, Neurontin, Xanax, and

Propranolol, and that she was previously diagnosed with generalized anxiety disorder and panic

disorder with agoraphobia. (Tr. 235, 365). Walz told Dr. Alamir that she had daily panic

attacks, which were triggered by being alone outside the home, being in a crowd, traveling in a

vehicle, and having intense fear or discomfort. (Tr. 235, 365). She said her panic attacks caused

palpitations, pounding heart, fast heart rate, nausea, abdominal distress, trembling, shaking,

sweating, shortness of breath, sensations of smothering, dizziness, fear of dying, paresthesias,

and hot flashes. (Tr. 235, 365). Walz said that she “shut[] herself away from the world[,] . . .

lock[ed] herself in the house[,] and . . . avoid[ed] going places.” (Tr. 235, 365). Walz also said

that she was depressed because she could not work, enjoyed activities and hobbies less, had

difficulty concentrating, and had less energy. (Tr. 235, 365). On examination, Dr. Alamir

determined that Walz was attentive, was fully communicative, spoke normally, had intact and

logical associations and thought content, had intact cognitive functioning and memory, and did

not have any hyperactive or attentional difficulties. (Tr. 237, 367). Walz appeared unhappy, and

had signs of severe anxiety. (Tr. 235, 237, 365, 367). Dr. Alamir diagnosed Walz with panic

disorder, severe major depressive disorder, and agoraphobia. (Tr. 238). He continued Walz’s




                                                 3
medications, decreased her Effexor dose, and added a Paxil prescription for her depression.

(Tr. 238, 368).

       Between April 2015 and July 2015, Walz’s anxiety and depression symptoms generally

improved. (Tr. 232-34, 362-64). On April 22, 2015, Walz told Dr. Alamir that her panic attacks

had gotten a little better, and that she was able to get outside more. (Tr. 234, 364). Dr. Alamir

noted that she was attentive, communicative, and had no thought or attention issues. (Tr. 234,

364). Nevertheless, Walz continued to exhibit depression and a sad demeanor, which was

exacerbated by her grandfather’s death. (Tr. 234, 364). On May 27, 2015, Walz told Dr. Alamir

that she felt “ok at times and other times fe[lt] really good,” and Dr. Alamir noted that Walz’s

anxiety was “mild.” (Tr. 233, 363). On July 7, 2015, Walz told Dr. Alamir that she was “doing

pretty good with her mood,” and her daily panic attacks were not as frequent or intense as they

were in the past. (Tr. 232, 362).

       From October 2015 and June 2016, Walz generally reported to Dr. Alamir that she had

increased anxiety. (Tr. 231, 322, 360-61). On examination in October 2015 and February 2016,

Dr. Alamir noted that Walz had high anxiety, but he did not note any other significant changes in

her condition or treatment. (Tr. 231, 322, 360-61). On October 6, 2015, Dr. Alamir also noted

that Walz was compliant with her medications and functioned well, notwithstanding her

increased anxiety. (Tr. 231, 361). On April 12, 2016, Walz saw Dr. Alamir for an “urgent

appointment” after discovering she was pregnant and sought to have her Xanax dose reduced.

(Tr. 321, 359). Walz said that she had “mild anxiety,” felt happy, believed that her medication

was working, and believed that she had a panic attack the day before her appointment due to

withdrawal. (Tr. 321, 359). On examination, Dr. Alamir noted that Walz had “mild to moderate

signs of anxiety.” (Tr. 321, 359). On June 15, 2016, Walz told Dr. Alamir that she had severe




                                                 4
anxiety, worried excessively, and had difficulty sleeping. (Tr. 358). Dr. Alamir continued to

decrease Walz’s Xanax and started a Seroquel prescription. (Tr. 358).

       From July 2016 through July 2017, Walz’s anxiety symptoms generally improved.

(Tr. 350-57). On July 15, 2016, Walz told Dr. Alamir that she could not stop taking Xanax

because her anxiety increased, even though she understood Xanax involved risks to her

pregnancy. (Tr. 357). Walz also said that she went on walks, and Dr. Alamir noted that her

anxiety was “mild.” (Tr. 357). On August 16, 2016, and November 22, 2016, Dr. Alamir noted

that Walz’s anxiety was mild, and on September 22, 2016, Walz had “no apparent signs of

anxiety.” (Tr. 355). Walz reported increased anxiety and more frequent panic attacks in January

and February 2017, and Dr. Alamir increased her Xanax dosage. (Tr. 352-53). On May 19,

2017, Walz said that she felt stable, did not describe any anxiety symptoms, and denied any

mood disturbances or depression. (Tr. 351). On May 19 and July 25, 2017, Dr. Alamir noted

that there were “no signs of anxiety” on examination, and that her symptoms were

well-managed. (Tr. 350-51).

       C.      Relevant Opinion Evidence

               1.     Treating Psychiatrist – Samer Alamir, MD

       On October 7, 2015, Dr. Alamir wrote a letter, stating: “The above referenced patient is

under my care and treatment. Ms. Walz is unable to work 20 hours per week due to anxiety and

panic attacks.” (Tr. 243).

       On September 27, 2017, Dr. Alamir completed a “medical impairment questionnaire.”

(Tr. 342-43). Dr. Alamir noted that Walz was diagnosed with panic disorder, severe major

depressive disorder, and agoraphobia, and that her prognosis was “fair.” (Tr. 342). Dr. Alamir

opined that Walz had an “unlimited or very good” ability to ask simple questions, request

assistance, be aware of normal hazards, and take appropriate precautions. (Tr. 342-43). He


                                               5
stated that Walz had a “limited but satisfactory” ability to carry out very short and simple

instructions, maintain socially appropriate behavior, and adhere to basic standards of neatness

and cleanliness. (Tr. 342-43). He stated that Walz had a “seriously limited, but not precluded”

ability to manage regular attendance, be punctual within customary tolerances, perform at a

consistent pace without an unreasonable number and length of rest periods, interact appropriately

with the general public, accept instructions, and respond appropriately to supervisor criticism.

(Tr. 342-43). Dr. Alamir stated that Walz was “unable to meet competitive standards” with her

ability to carry out detailed instructions, maintain attention and concentration for extended

periods, sustain an ordinary routine without special supervision, work in coordination with or in

proximity to others without being distracted by them, get along with coworkers or peers without

distracting them or exhibiting behavioral extremes, respond appropriately to changes in the work

setting, and set realistic goals or make plans independently of others. (Tr. 342-43). Dr. Alamir

stated that Walz had “no useful ability to” complete a normal workday and workweek without

interruption from psychologically based symptoms. (Tr. 342). Dr. Alamir also said that Walz

was “unable to work.” (Tr. 343).

               2.      Consultative Examiner—Richard Davis, MA

       On March 8, 2016, Richard Davis, MA, examined Walz and completed a psychological

report. (Tr. 316-20). During the examination, Walz told Davis that she had panic attacks and

agoraphobia. (Tr. 316). She said that she stopped going to work in 2013, due to increased

anxiety attacks and had anxiety attacks during subsequent interviews. (Tr. 316). She said that

she rarely left the house, napped in the afternoon, did not cook, cleaned dishes, did laundry,

cleaned the house, read, watched television, had no friends, and rarely attended religious

services. (Tr. 318). Walz said that she stopped driving after she had an anxiety attack while

driving. (Tr. 318).


                                                 6
       On examination, Davis noted that Walz was cooperative, not eccentric, and not impulsive

or compulsive. (Tr. 318). Walz said she had four to five anxiety attacks each day, which lasted

from one minute to two hours. (Tr. 318). Davis noted that Walz was preoccupied with things

that happened to her, blamed other people for her problems, and had no delusions or

hallucinations. (Tr. 318-19). Walz understood all of Davis’s questions, was able to recall seven

digits forward and five in reverse, and had some limitations in thinking logically, using common

sense, judgment, and responding appropriately. (Tr. 319). Davis stated that Walz paid attention

and concentrated, did not indicate that she had trouble getting along with supervisors or fellow

workers in employment situations, and could deal with workplace stress and pressure once she

got to work. (Tr. 319).

               3.      State Agency Psychiatrists

       On March 21, 2016, state agency psychiatrist Kathleen Mallory, Ph.D., evaluated Walz’s

mental function based on a review of the medical record. (Tr. 64-68). Dr. Mallory determined

that Walz had mild restrictions to her daily living activities, mild difficulties with social

functioning, and moderate difficulties in maintaining concentration, persistence, and pace.

(Tr. 65). She determined that Walz did not have any limitations in understanding, memory,

carrying out short and simple instructions, sustaining an ordinary routine without special

supervision, working in coordination with or in proximity to others without being distracted by

them, making simple work-related decisions, asking simple questions, requesting assistance,

accepting instructions, responding appropriately to supervisor criticism, getting along with

coworkers or peers without distracting them or exhibiting behavioral extremes, maintaining

socially appropriate behavior, adhering to basic standards of neatness and cleanliness, being

aware of normal hazards, taking appropriate precautions, traveling in unfamiliar places, using

public transportation, setting realistic goals, and making independent plans. (Tr. 67-68). Walz


                                                  7
was moderately limited in her ability to carry out detailed instructions, maintain attention and

concentration for extended periods, perform activities within a schedule, maintain regular

attendance, be punctual within customary tolerances, complete a normal workday and workweek

without interruptions for psychologically based symptoms, perform at a consistent pace without

an unreasonable number and length of rest periods, interact appropriately with the general public,

and respond appropriately to changes in the work setting. (Tr. 67-68). Dr. Mallory also noted

that, notwithstanding Walz’s reports of severe agoraphobia and panic attacks, she was friendly,

communicative, was able to use public transportation, and reported trying to conceive with her

boyfriend. (Tr. 68). On August 4, 2016, Bruce Goldsmith, Ph.D., concurred with Dr. Mallory’s

opinion. (Tr. 80-83).

       D.      Relevant Testimonial Evidence

       Walz testified at the ALJ hearing. (Tr. 32-49). Walz testified that she lived in the

first-floor unit of her father’s house with her fiancé and daughter, and that her mother lived in the

upstairs unit. (Tr. 33). She did not work. (Tr. 33-34). Walz said that she had panic attacks any

time she went to job interviews and could not leave the house without a family member.

(Tr. 37). Her fiancé did most of the grocery shopping, and she accompanied him only “once in a

while” but would wait in the car if it was crowded. (Tr. 37-38, 48). She “freak[ed] out” when

she tried to drive and when she was in public with a lot of people. (Tr. 38). Walz took care of

her daughter, with help from her fiancé, mom, and dad. (Tr. 40). Walz said that she self-isolated

once a week, and she would go to her room to collect herself and calm down. (Tr. 47).

       Walz testified that she last worked in 2013 as a cashier at a dollar store and a clothing

store. (Tr. 34, 37). She stated that she quit her dollar store and clothing store jobs because her

“anxiety was too bad,” and she would freak out while driving to work. (Tr. 35). She was let go

because she did not show up to work. (Tr. 35). Walz also did paperwork for one of her dad’s


                                                 8
businesses “once in a while,” but said she was not paid. (Tr. 36). Walz also worked as a part

time nail tech during college and at a grocery store during high school. (Tr. 37).

       Walz testified that her panic attacks occurred daily and lasted from five minutes to a

couple hours. (Tr. 39, 41). She said they started off as a wave of heat, then she felt like she

could not breathe, and finally she felt like she was going to pass out. (Tr. 38). She said that she

hyperventilated, cried, and thought she was going to die. (Tr. 38-39). Walz took medication for

her panic attacks and anxiety, and she took the maximum dose she could take in a day.

(Tr. 39-40). Walz said that when she felt like she was having a panic attack, she told herself that

it would pass, tried to regulate her breathing, meditated, closed her eyes, and tried to think happy

or calm thoughts. (Tr. 39-40). Walz said that she last had a panic attack right before she went to

the hearing. (Tr. 41). Walz also stated that she tried counseling, but that the counselor tried

switching her medication too often and it “almost killed [her].” (Tr. 42). Walz said that her

medications caused her to forget things, made her fall asleep often, and made concentrating on

homework difficult. (Tr. 46-47).

       Robert Mosley, a vocational expert (“VE”), also testified at the hearing. (Tr. 49-53). The

ALJ directed the VE whether a hypothetical individual could work if she could do work at all

exertional levels, except that she “can perform simple, repetitive tasks in a setting with

occasional minor changes; can perform goal-oriented work, but could not work at a production-

rate pace and cannot interact with the public.” (Tr. 50-51). The VE testified that such an

individual could work as a cleaner/housekeeper, assembler of plastic hospital products, and

inspector and hand packager. (Tr. 51). The VE testified that if a hypothetical individual could

not work if she would be off task 20 percent of the time, or if she would be absent two times per

month on an ongoing basis. (Tr. 52-53).




                                                 9
IV.    The ALJ’s Decision

       The ALJ’s November 24, 2017, decision found that Walz was not disabled and denied

her application for DIB. (Tr. 11-22). The ALJ found that Walz had not engaged in substantial

gainful activity since October 31, 2013, and had the severe impairments of: panic disorder, major

depressive disorder, and agoraphobia. (Tr. 13). The ALJ determined that Walz had no

impairment or combination of impairments that met or medically equaled the severity of any of

the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 14-15). The ALJ

determined that Walz had the RFC to perform work at all exertional levels, except that: “[s]he

can perform simple, repetitive tasks in a setting with occasional minor changes; [s]he can

perform goal-oriented work, but she cannot work at a production rate pace; [and s]he cannot

interact with the public.” (Tr. 16). In assessing Walz’s RFC, the ALJ explicitly stated that he

“considered all symptoms” in light of the medical and other evidence in the record. (Tr. 16).

The ALJ specifically noted that Walz’s mental impairments – including agoraphobia – caused

only moderate limitations, were adequately controlled through medication, and did not prevent

her from leaving her house. (Tr. 16-21).

       The ALJ gave “partial weight” to the state agency psychologists’ opinions – that Walz

had only mild daily living and social functioning limitations, and moderate limitations in

concentration, persistence, and pace – because Walz’s need for medication indicated that she had

moderate functional limitations. (Tr. 19). The ALJ gave Dr. Alamir’s October 7, 2015, opinion

“little weight” because it was not consistent with the record as a whole or his own treatment

notes. (Tr. 19). Further, the ALJ stated that Dr. Alamir’s September 27, 2017, opinion was

“inconsistent with the mental health assessment he [had] completed,” and that he “interpret[ed]

the assessment that the claimant is moderately functionally limited and consistent with the

mental residual functional capacity.” (Tr. 19-20). The ALJ also stated that Dr. Alamir’s


                                                10
statement – that Walz was “unemployable” – was an opinion on a matter reserved for the

Commissioner. (Tr. 20).

         Because the ALJ found that Walz had nonexertional limitations that reduced her ability to

perform the full range of work at all exertional levels, he relied on the VE’s testimony to

determine whether Walz could work. (Tr. 21). Based on the VE’s testimony, the ALJ found that

Walz could work as a housekeeper cleaner, assembler of plastic hospital products, and inspector

and hand packager. (Tr. 21). In light of his findings, the ALJ determined that Walz was not

disabled from October 31, 2013, through the date of his decision and denied Walz’s application

for DIB. (Tr. 21-22).

V.       Law & Analysis

         A.     Standard of Review

         The court’s reviews the Commissioner’s final decision to determine whether it was

supported by substantial evidence and whether proper legal standards were applied. 42 U.S.C.

§ 405(g); Elam v. Comm’r of Soc. Sec., 348 F.3d 124, 125 (6th Cir. 2003). Substantial evidence

is any relevant evidence, greater than a scintilla, that a reasonable person would accept as

adequate to support a conclusion. Rodgers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir.

2007).

         Under this standard, the court does not decide the facts anew, evaluate credibility, or

re-weigh the evidence. Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 476 (6th Cir. 2003). If

supported by substantial evidence and reasonably drawn from the record, the Commissioner’s

factual findings are conclusive – even if this court would reach a different conclusion or

evidence could have supported a different conclusion. 42 U.S.C. §§ 405(g); see also Elam, 348

F.3d at 125 (“The decision must be affirmed if . . . supported by substantial evidence, even if that

evidence could support a contrary decision.”); Rogers, 486 F.3d at 241 (“[I]t is not necessary that


                                                  11
this court agree with the Commissioner’s finding, as long as it is substantially supported in the

record.”). This is so because the Commissioner enjoys a “zone of choice” within which to

decide cases without being second-guessed by a court. Mullen v. Bowen, 800 F.2d 535, 545 (6th

Cir. 1986).

       Even if supported by substantial evidence, however, the court will not uphold the

Commissioner’s decision when the Commissioner failed to apply proper legal standards, unless

the error was harmless. Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2006) (“[A]

decision . . . will not be upheld [when] the SSA fails to follow its own regulations and [when]

that error prejudices a claimant on the merits or deprives the claimant of a substantial right.”);

Rabbers v. Comm’r Soc. Sec. Admin., 582 F.3d 647, 654 (6th Cir. 2009) (“Generally, . . . we

review decisions of administrative agencies for harmless error.”). Furthermore, the court will not

uphold a decision, when the Commissioner’s reasoning does “not build an accurate and logical

bridge between the evidence and the result.” Fleischer v. Astrue, 774 F. Supp. 2d 875, 877 (N.D.

Ohio 2011) (quoting Sarchet v. Charter, 78 F.3d 305, 307 (7th Cir. 1996)); accord Shrader v.

Astrue, No. 11-13000, 2012 U.S. Dist. LEXIS 157595 (E.D. Mich. Nov. 1, 2012) (“If relevant

evidence is not mentioned, the court cannot determine if it was discounted or merely

overlooked.”); McHugh v. Astrue, No. 1:10-CV-734, 2011 U.S. Dist. LEXIS 141342 (S.D. Ohio

Nov. 15, 2011); Gilliams v. Astrue, No. 2:10-CV-017, 2010 U.S. Dist. LEXIS 72346 (E.D. Tenn.

July 19, 2010); Hook v. Astrue, No. 1:09-CV-19822010, 2010 U.S. Dist. LEXIS 75321 (N.D.

Ohio July 9, 2010). Requiring an accurate and logical bridge ensures that a claimant will

understand the ALJ’s reasoning.

       The Social Security regulations outline a five-step process the ALJ must use to determine

whether a claimant is entitled to benefits: (1) whether the claimant is engaged in substantial

gainful activity; (2) if not, whether the claimant has a severe impairment or combination of


                                                 12
impairments; (3) if so, whether that impairment, or combination of impairments, meets or equals

any of the listings in 20 C.F.R. § 404, Subpart P, Appendix 1; (4) if not, whether the claimant

can perform her past relevant work in light of her RFC; and (5) if not, whether, based on the

claimant’s age, education, and work experience, she can perform other work found in the

national economy. 20 C.F.R. § 404.1520(a)(4)(i)–(v); Combs v. Comm’r of Soc. Sec., 459 F.3d

640, 642–43 (6th Cir. 2006). The claimant bears the ultimate burden to produce sufficient

evidence to prove that she is disabled and, thus, entitled to benefits. 20 C.F.R. § 404.1512(a).

       B.      Parties’ Arguments

       Walz argues that the ALJ failed to apply proper legal procedures and reach a decision

supported by substantial evidence in evaluating Dr. Alamir’s opinion. ECF Doc. 13 at 12-18.

Specifically, Walz asserts that the ALJ erred by failing to discuss the regulatory factors in

evaluating Dr. Alamir’s opinion, and that the regulatory factors would have favored giving

Dr. Alamir’s opinion great weight. Id. at 14-15. She also contends that the ALJ’s reasons for

rejecting Dr. Alamir’s opinion – that it was inconsistent with the record as a whole and his own

treatment notes – were not good reasons, because Dr. Alamir’s opinion was consistent with other

evidence in the record and the ALJ improperly played doctor by evaluating the consistency

between Dr. Alamir’s opinion and his own treatment notes. Id. at 15-18. Further, Walz argues

that a preponderance of the evidence supported Dr. Alamir’s opinion, and that the ALJ should

have at least acknowledged that Dr. Alamir’s opinion was consistent with the state agency

consultant’s opinions. Id. at 17-18. Walz also contends that the ALJ erred by failing to

incorporate in to the RFC any limitations based on her agoraphobia, because the ALJ’s Step Two

finding that her agoraphobia was a severe impairment required the ALJ to find that it caused a

functional limitation. Id. at 18-19.




                                                 13
       The Commissioner responds that the ALJ properly evaluated Dr. Alamir’s opinion in

light of the record as a whole and gave good reasons for giving it “little weight.” ECF Doc. 15

at 7-8. The Commissioner argues that the ALJ was not required to give any weight to, or give

good reasons for rejecting, Dr. Alamir’s October 2015 and September 2017 statements that Walz

was “unable to work,” because that is an issue reserved to the Commissioner. Id. Further, the

Commissioner asserts that the ALJ’s reasons for rejecting the functional limitations in

Dr. Alamir’s September 2017 opinion – that it was inconsistent with his own mental health

assessments and Walz’s statements that her medications helped – were adequate. Id. at 8.

Furthermore, the Commissioner asserts that the state agency consultants’ opinions supported the

ALJ’s ultimate RFC and disability finding. Id. at 8-9.

       C.      Treating Physician Opinion

       At Step Four, an ALJ must weigh every medical opinion that the Social Security

Administration receives. 20 C.F.R. § 404.1527(c). An ALJ must give a treating physician’s

opinion controlling weight, unless the ALJ articulates good reasons for discrediting that opinion.

Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013). “Treating-source opinions

must be given ‘controlling weight’ if two conditions are met: (1) the opinion is ‘well-supported

by medically acceptable clinical and laboratory diagnostic techniques’; and (2) the opinion ‘is

not inconsistent with the other substantial evidence in [the] case record.’” Id. (quoting 20

C.F.R. § 404.1527(c)(2)). Good reasons for rejecting a treating physician’s opinion may include

that: “(1) [the] treating physician’s opinion was not bolstered by the evidence; (2) evidence

supported a contrary finding; or (3) [the] treating physician’s opinion was conclusory or

inconsistent with the doctor’s own medical records.” See Winschel v. Comm’r of Soc. Sec., 631

F.3d 1176, 1179 (11th Cir. 2011) (quotation omitted); 20 C.F.R. § 404.1527(c). Inconsistency

with nontreating or nonexamining physicians’ opinions alone is not a good reason for rejecting a


                                                14
treating physician’s opinion. See Gayheart, 710 F.3d at 377 (stating that the treating physician

rule would have no practical force if nontreating or nonexamining physicians’ opinions were

sufficient to reject a treating physician’s opinion).

       If an ALJ does not give a treating physician’s opinion controlling weight, he must

determine the weight it is due by considering the length of the length and frequency of treatment,

the supportability of the opinion, the consistency of the opinion with the record as a whole, and

whether the treating physician is a specialist. See Gayheart, 710 F.3d at 376; 20 C.F.R.

§ 404.1527(c)(2)–(6). Nothing in the regulations requires the ALJ to explain how he considered

each of the factors. See 20 C.F.R. § 404.1527(c). Nevertheless, the ALJ must provide an

explanation “sufficiently specific to make clear to any subsequent reviewers the weight the

[ALJ] gave to the treating source’s medical opinion and the reasons for that weight.” Gayheart,

710 F.3d at 376; see also Cole v. Astrue, 661 F.3d 931, 938 (6th Cir. 2011) (“In addition to

balancing the factors to determine what weight to give a treating source opinion denied

controlling weight, the agency specifically requires the ALJ to give good reasons for the weight

he actually assigned.”). When the ALJ fails to adequately explain the weight given to a treating

physician’s opinion, or otherwise fails to provide good reasons for rejecting a treating

physician’s opinion, remand is appropriate. Cole, 661 F.3d at 939.

       Notwithstanding the requirement that an ALJ consider and weigh medical opinion

evidence, the ALJ is not required to give any deference to opinions on issues reserved to the

Commissioner. 20 C.F.R. § 404.1527(d). These issues include: (1) whether a claimant has an

impairment or combination of impairments that meets or medically equal an impairment in the

Listing of Impairments; (2) the claimant’s RFC; (3) the application of vocational factors; and

(4) whether a claimant is “disabled” or “unable to work.” 20 C.F.R. § 404.1527(d)(1)–(2).




                                                  15
       The ALJ failed to apply proper legal standards in evaluating Dr. Alamir’s September

2017 opinion. The ALJ properly stated that Dr. Alamir’s October 2015 and September 2017

statements – that Walz was unable to work – were due little weight and was not required to give

good reasons for giving those statements little weight, because those statements were opinions on

a matter reserved to the Commissioner. 20 C.F.R. § 404.1527(d); (Tr. 19-20, 243, 343).

Nevertheless, the ALJ failed to comply with the regulations when he did not explain what weight

he gave Dr. Alamir’s September 2017 functional assessments. Gayheart, 710 F.3d at 376; 20

C.F.R. § 404.1527(c)(2)–(6); (Tr. 19-20). Here, the ALJ’s statements – that Dr. Alamir’s

functional assessments were inconsistent with his own treatment notes and that Dr. Alamir’s

functional assessments were consistent with the RFC finding – were insufficient to apprise a

reviewing court of whether he gave Dr. Alamir’s opinion little, partial, or great weight in

determining Walz’s RFC. Gayheart, 710 F.3d at 376; Cole, 661 F.3d at 938; (Tr. 19-20). Thus,

the ALJ failed to apply proper legal standards in evaluating Dr. Alamir’s September 2017

opinion. This error was not harmless. Had Dr. Alamir’s opinions been accepted, Walz’s DIB

application would have been approvable given the other evidence in the record.

       D.      RFC Determination

       At Step Two of the sequential analysis, the ALJ considers whether the claimant has a

“severe impairment.” 20 C.F.R. §§ 404.1520(a)(4)(ii), (c), 416.920(a)(4)(ii), (c). An ALJ’s Step

Two determination that a claimant has a severe impairment is merely a threshold determination.

See Nejat v. Comm’r of Soc. Sec., 359 F. App’x 574, 576 (6th Cir. 2009) (stating that Step two is

“intended to ‘screen out totally groundless claims’”) (quoting Farris v. Sec’y of Health & Human

Servs., 773 F.2d 85, 89 (6th Cir. 1985)). So long as the claimant’s medically determinable

impairment would be expected to cause more than a minimal effect on her ability to work, the

ALJ must find that the impairment is severe. See Brady v. Heckler, 724 F.2d 914, 920 (11th Cir.


                                                16
1984) (“An impairment can be considered as not severe only if it is a slight abnormality which

has such a minimal effect on the individual that it would not be expected to interfere with the

individual’s ability to work.”); SSR 96-3p, 61 Fed. Reg. 34468, 34470 (Jul. 2, 1996) (“If the

[ALJ] finds that [the claimant’s] symptoms cause a limitation or restriction having more than a

minimal effect on an individual’s ability to do basic work activities, the [ALJ] must find that the

impairment[] is severe and proceed to the next step in the process even if the objective medical

evidence would not in itself establish that the impairment[] is severe.”). Nevertheless, that

determination is not, in itself, a determination regarding the character or extent of functional

limitations that might have been caused by those impairments. Cf. SSR 96-8p, 61 Fed. Reg.

34474, 34477 (Jul. 2, 1996) (stating that “[m]edical impairments and symptoms . . . are not

intrinsically exertional or nonexertional,” and that the ALJ must determine the extent to which

the claimant’s impairments “may cause physical or mental restrictions that may affect his or her

capacity to do work-related physical and mental activities.” (emphasis added)). Instead, a severe

impairment finding requires only that the ALJ proceed in the sequential evaluation process and

consider all of the claimant’s impairments – severe or otherwise – in assessing her RFC. See

Nejat, 359 F. App’x at 577 (“After an ALJ makes a finding of severity as to even one

impairment, the ALJ ‘must consider limitations and restrictions imposed by all of an individual’s

impairments, even those that are not ‘severe.”); SSR 96-3p, 61 Fed. Reg. at 34470; SSR 96-8p,

61 Fed. Reg. at 34477.

       At Step Four of the sequential analysis, the ALJ must determine a claimant’s RFC by

considering all relevant medical and other evidence. 20 C.F.R. § 404.1520(e). The RFC is an

assessment of a claimant’s ability to do work despite his impairments. Walton v. Astrue, 773 F.

Supp. 2d 742, 747 (N.D. Ohio 2011) (citing 20 C.F.R. § 404.1545(a)(1) and SSR 96-8p, 61 Fed.

Reg. at 34475). “In assessing RFC, the [ALJ] must consider limitations and restrictions imposed


                                                 17
by all of an individual’s impairments, even those that are not ‘severe.’” SSR 96-8p, 61 Fed. Reg.

at 34477. Relevant evidence includes a claimant’s medical history, medical signs, laboratory

findings, and statements about how the symptoms affect the claimant. 20 C.F.R. § 404.1529(a).

       The ALJ applied proper legal standards and reached a decision supported by substantial

evidence in declining to include in Walz’s RFC additional limitations based on her agoraphobia.

Here, the ALJ’s threshold finding that Walz’s agoraphobia was a severe impairment at Step Two

did not require the ALJ to find that Walz had functional limitations due to her agoraphobia at

Step Four. Nejat, 359 F. App’x at 576; Farris, 773 F.2d at 89; Brady, 724 F.2d at 920; SSR 96-

3p, 61 Fed. Reg. at 34470; SSR 96-8p, 61 Fed. Reg. at 34477. Instead, the ALJ was merely

required to proceed in the sequential evaluation and consider all of Walz’s impairments in light

of the medical and other evidence. 20 C.F.R. § 404.1520(e); SSR 96-8p, 61 Fed. Reg. at 34477.

The ALJ complied with that requirement when he “considered all symptoms” in light of the

medical and other evidence, and explained that Walz’s mental impairments – including her

agoraphobia – caused only moderate limitations, were adequately controlled through medication,

and did not prevent her from leaving her house. (Tr. 16-21). Substantial evidence also

supported the ALJ’s decision not to assess additional limitations based on Walz’s agoraphobia,

including: (1) her own statements about being able to take walks and go grocery shopping with

her fiancé; (2) Dr. Alamir’s, Dr. Levine’s, and Dr. Nelson’s notes indicating that Walz’s

symptoms were adequately controlled with medication; (3) Dr. Alamir’s notes indicating that

Walz’s anxiety/panic disorder was mild to moderate and improved over the course of treatment;

(4) Dr. Alamir’s opinion that Walz could maintain socially appropriate behavior, and

(5) examining psychologist Davis’s notes, indicating that Walz was cooperative, able to pay

attention and concentrate, did not indicate difficulty getting along with supervisors or coworkers,

and could deal with workplace stress and pressure once she got to work. (Tr. 37-38, 48, 232-34,


                                                18
278-79, 292, 318-19, 321, 342-43, 350-57, 359, 362-64). Accordingly, the ALJ applied proper

legal standards in declining to include in Walz’s RFC additional limitations based on her

agoraphobia. However, this conclusion may change upon a proper evaluation of Dr. Alamir’s

opinion. Upon remand, the Commissioner should determine whether changes in Walz’s RFC are

warranted after a proper evaluation of the treating source opinion is conducted.

VI.    Conclusion

       Because the ALJ failed to apply proper legal standards in evaluating treating psychiatrist

Dr. Alamir’s September 2017 opinion, the Commissioner’s final decision denying Walz’s

application for DIB must be VACATED and the matter REMANDED for further proceedings

consistent with this memorandum of opinion and order.

       IT IS SO ORDERED.

Dated: May 6, 2019

                                                     Thomas M. Parker
                                                     United States Magistrate Judge




                                                19
